1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA

10   WILLIAM MERRIL HOPKINS,             )                 Case No. 2:18-CV-00905-AC
                                         )
11          Plaintiff                    )                 STIPULATION AND PROPOSED
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 32 Days to October 26, 2018, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to the
21
     fact that Plaintiff’s counsel has a backlog in her workload and has not had adequate time to review
22
     the lengthy administrative record in this case.
23

24

25

26

27

28

     Hopkins v. Berryhill            Stipulation and Proposed Order      E.D. Cal. 2:18-cv-00905-AC
1            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4

5

6
                                                  Respectfully submitted,

7

8    Date: September 20, 2018                     JACQUELINE A. FORSLUND
9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: September 20, 2018                     MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/Patrick Snyder for Marcelo Illarmo
19                                                PATRICK SNYDER FOR MARCELO ILLARMO
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22

23                                                  ORDER
24
     APPROVED AND SO ORDERED
25
     DATED: October 2, 2018
26

27

28

     Hopkins v. Berryhill           Stipulation and Proposed Order     E.D. Cal. 2:18-cv-00905-AC
